            3:19-cv-03220-SEM-TSH
                        # 1-2 Page 3# of
                                      1-264 Page 1 of 30
3:19-cv-03220-SEM-TSH                                                            E-FILED
                                              Tuesday, 17 September, 2019 11:36:30 AM
                                                           Clerk, U.S. District Court, ILCD
                                                                                                         FILED
                                                                                             5/3/2019 2:18 PM
                                                                                                Paul Palazzolo
                                                                                            7th Judicial Circuit
                                                                                          Sangamon County, IL
            IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                         SANGAMON COUNTY,ILLINOIS

 JULIE A. SWANSON,Individually, and Mother
 And Next of Friend of MADISON SWANSON,
 JOAN A,ELMORE,ROBERT 0.ELMORE

                Plaintiffs,
 V.
                                                                No. 2019L 000099
 MURRAY BROS,LLC, JIMMIE DALE COX,
 and PIRAMAL GLASS-USA,Inc.
                                                               Plaintiffs Demand Trial By Jury
                Defendants.

                                      COMPLAINT AT LAW

  COUNT i — VICARIOUS LIABILITY JVI,
                                   URRAY_PRO&LIX —0.3-1,1E A.SWANSON

        NOW COMES Plaintiff, JULIE A.SWANSON,by and through her attorneys,

 CLIFFORD LAW OFFICES, complaining of Defendant, MURRAY BROS,LLC,stating:

1.      On and before April 29, 2018, Interstate 55 was a public highway generally miming in a

 north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29,2018,Defendant, MURRAY BROS,LLC, was a transport company doing

 business interstate,

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

and through its agent and/or employee Defendant,.111vIMIE DALE COX,owned a 2014 Peterbilt

Truck heading in a northbound direction on Interstate 55 at or near milepost 102,

4,      On April 29, 2018, at approximately 5:34 p,m., Defendant, MURRAY BROS,LLC, by

and through its agent and/or employee Defendant, JIMMIE DALE COX,operated a 2014

Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 4# of
                                      1-264 Page 2 of 30




 5.     On April 29,2018,at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX, maintained a 2014

Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

6.      On April 29, 2018, at approximately 5:34 p.m„ Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,managed a 2014

Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

7.      On April 29, 2018,at approximately 5;34 p.m., Defendant, MURRAY EROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,controlled a 2014

Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 8.     On April 29, 2018, at approximately 5:34 p.m., TlIvIOTEY J. KNOLL owned,operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendants, MURRAY BROS,LLC,and JIMMIE

DALE COX,

9.      On April 29,2018,at approximately 5:34 p.m.,Plaintiff, JULIE A. SWANSON,operated

a 2013 Chevrolet.Traverse in a northbound direction on Interstate 55 at milepost 102

immediately in front of the 2017 Kia Sedona operated by TIMOTHY I. KNOLL.

 10.    At the time and place aforesaid, the 2014 Peterbilt owned,operated, maintained,

managed, and controlled by Defendants, MURRAY BROS, Lr,c and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL,

11,     At the time and place aforesaid, because ofthe impact between the vehicle being

operated by Defendants, MURRAY BROS,LLC, and JIMMIE DALE COX,and the vehicle




                                                 2




                                                                                                 Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 5# of
                                      1-264 Page 3 of 30




driven by TIMOTHY J. KNOLL,the vehicle being driven by TIMOTHY J. KNOLL collided

 with the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON.

12.      On April 29,2018, Defendant, MURRAY BROS,LLC, by and through its agent and/or

employe;Defendant, JIMMIE DALE COX,owed a duty of care to operate its motor vehicle in

a reasonably safe manner.

 13.    At the time and place aforesaid, Defendant, IvIURR AY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX,was negligent in one or more of the

following respects:

        a)     Operated, managed, maintained, controlled, and drove a motor vehicle into a
               collision with the rear end ofthe motor vehicle then and there operated by the
               Plaintiff;
         b)    Operated Its motor vehicle without keeping a proper and sufficient lookout;
        c)     Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway, or which endangered the safety of persons
               or property, hi violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
        d)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
               Illinois Compiled Statutes, 625 ILCS 5/1 1-601; and
        e)     Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
               violation ofIllinois Compiled Statutes, 625 ILCS 5/11-710,

14.     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, HURRAY EROS,LLC,Plaintiff, JULIE A.SWANSON,sustained

injuries of a personal, permanent, and pecuniary nature.

        WHEREFORE,Plaintiff, JULIE A. SWANSON,prays thatjudgment be entered against

the Defendant, MURRAY BIOS,LLC,for an amount exceeding FIFTY THOUSAND

DOLLARS ($50,000.00).

         0 NT                                                              A. LgVVAESO

        NOW COMES Plaintiff, JULIE A.SWANSON,by and through her attorneys,

CLIFFORD LAW OFFICES,complaining of Defendant,JIMMIE DALE COX,stating:


                                                 3




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 6# of
                                      1-264 Page 4 of 30




 I.     On and before April 29,2018, Interstate 55 was a public highway generally running In a

north/south direction at or near milepost 102 in the State of Illinois,

3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX owned

a 2014 Peterbilt Truck heading in a northbound direction on Interstate.55 at or near milepost 102.

4.      On April 29,2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

operated a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

102.

5.      On April 29, 2018, at approximately 5;34 p.m., Defendant, JIMMIE DALE COX,

maintained a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

102.

6.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

managed a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

102.

7.      On April 29, 2018,at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

controlled a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

102.

8,     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck owned, operated,

maintained, managed, and controlled by Defendant, JIMMIE DALE COX

9,     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A,SWANSON,operated

a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

immediately in front of the 2017 Kia Sedona operated by TIMOTHY Y. KNOLL.




                                                                                                     Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 7# of
                                      1-264 Page 5 of 30




 10.    At the time and place aforesaid, the 2014 Peterbilt owned,operated, maintained,

 managed, and controlled by Defendant, JIMMIE DALE COX,collided with the rear of the 2017

 Kia Sedona being operated by TIMOTHY J, KNOLL.

 1 1.   At the time and place aforesaid, because of the impact between the vehicle being

 operated by Defendant, JIMMIE DALE COX,and the vehicle being driven by TIMOTHY J.

 KNOLL,the vehicle being driven by TIMOTHY J. KNOLL collided with the rear end ofthe

 vehicle being operated by the Plaintiff, JULIE A,SWANSON.

 12.     On April 29,2018, Defendant, JIMMIE DALE COX,owed a duty ofcare to operate his

 motor vehicle in a reasonably safe manner,

 13.    At the time and place aforesaid, Defendant, JIMMIE DALE COX, was negligent In one

or more ofthe following respects:

        a)      Operated, managed, maintained, controlled and drove a motor vehicle into a
                collision with the rear end ofthe motor vehicle then and there operated by the
                Plaintiff;
        b)      Operated his motor vehicle without keeping a proper and sufficient lookout;
        c)      Proceeded at a speed which was greater than reasonable and proper with regard to
                traffic conditions and the use ofthe highway, or which endangered the safety of
                persons or property,in violation of Illinois Complied Statutes, 625 ILCS 5/11-
                601;
        d)      Failed to decrease speed to avoid colliding with another vehicle,in violation of
                Illinois Compiled Statutes,625 ILCS 5/11.601; and
        e)      Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
                violation ofIllinois Compiled Statutes,625 ILCS 5/11-710.

 14.    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of Defendant, JIMMIE DALE COX,Plaintiff, JULIE A,SWANSON,sustained

injuries of a personal, permanent, and pecuniary nature,

        WHEREFORE,Plaintiff, JULIE A. SWANSON,prays thatjudgment be entered against

the Defendant, JIMMIE DALE COX,f6r an amount exceeding FIFTY THOUSAND DOLLARS

($50,000.00).

                                                 S




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 8# of
                                      1-264 Page 6 of 30




                                             SWANSON

         NOW COMES Plaintiff, JULIE A,SWANSON, by and through her attorneys,

 CLIFFORD LAW OFFICES, complaining of Defendant,PIRAMAL GLASS-USA,Inc„ stating:

 1,     ,On and before April 29,2018,Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State ofIllinois.

 2.      On April 29, 2018,Defendant,PIRAMAL GLASS-USA,Inc., was a company that

 specialized in glass bottling and transported its materials interstate and did business in the

 County of Cook,State ofIllinois,

3,       On April 29, 2018, at approximately 5:34 pan., Defendant, PIRAMAL GLASS.USA,

Inc., by and through its agent and/or employee Defendant, JIMMIE DALE COX,operated a

2014 Peterbilt Truck in a northbound clirectionon Interstate 55 at or near milepost 102.

4,       On April 29,2018, at approximately 5:34 p.m., Defendant,PIRAMAL GLASS-USA,

Inc., by and through its agent and/or. employee Defendant, JIMMIE DALE COX,managed a

2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

5.       On April 29, 2018, at approximately 5:34 p.m., Defendant,PIRAMAL GLASS-USA,

Inc„ by and through its agent and/or employee Defendant, JIMMIE DALE COX, controlled a

2014 Peterbilt Truck in a northbound direction on interstate 55 at or near milepost 102.

6.       On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck operated, managed,

and controlled by Defendants, P1RAMAL GLASS-USA,Inc. and JIMMIE DALE COX,




                                                   6




                                                                                                  Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page 9# of
                                      1-264 Page 7 of 30




 7.     On April 29, 2015,at approxinuttely 5:34 p.m., Plaintiff, JULIE A. SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front ofthe 2017 Kla Sedona operated by TIMOTHY J. KNOLL.

 8.     At the time and place aforesaid, the 2014 Peterbllt operated, managed, and controlled by

 Defendants,PIRAMAL GLASS-USA,Inc, and JIMMIE DALE COX,collided with the rear of

 the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

 9.     At the time and place aforesaid, because ofthe impact between the vehicle being

 operated by Defendants, PIRAMAL GLASS-USA,Inc. and JIMMIE DALE COX,and the

 vehicle driven by TIMOTHY J, KNOLL,the vehicle being driven by TIMOTHY J. KNOLL

 collided with the rear end ofthe vehicle being operated by the Plaintiff, JULIE A. SWANSON.

 10,     On April 29,2018,Defendant, PIRAMAL GLASS-USA,Inc., by and through its agent

 and/or employee, Defendant, JIMMIE DALE COX,owed a duty of care to operate its motor

 vehicle in a reasonably safe manner,

 1 1.   At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA,Inc., by and

 through its agent and/or employee,Defendant, JIMMIE DALE COX,was negligent in one or

 more ofthe following respects:

        a)     Operated, managed, maintained, controlled, and drove a motor vehicle into a
               collision with the rear end of the motor vehicle then and there operated by the
               Plaintiff;
        b)     Operated its motor vehicle without keeping a proper and sufficient lookout;
        c)     Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway, or which endangered the safety of persons
               or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
        d)     Failed to decrease speed to avoid colliding with another'vehicle, in violation of
               Illinois Compiled Statutes, 625 ILCS 5/11-601; and
        e)     Followed Plaintiff's vehicle more closely than was reasonable and prudent,in
               violation ofIllinois Compiled Statutes, 625 ILCS 5/11-710,




                                                7




                                                                                                   Exhibit A
             3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH               # 1-2
                         # 1-2 Page 10 of 64Page 8 of 30




 12,     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

 omissions of Defendant, PIRAMAL GLASS-USA, Inc., Plaintiff, JULIE A,SWANSON,

 sustained injuries ofa personal, permanent, and pecuniary nature,

         WHEREFORE,Plaintiff, JULIE A. SWANSON,prays thatjudgment be entered against

 the Defendant,PIRAMAL GLASS-USA,Inc.,for an amount exceeding FIFTY THOUSAND

 DOLLARS (S50,000.00).

  COUNT W 'VICAMIS LIABILITy - M URRAY EROS,LLC — JOAN A.ELMORE

         NOW COMES Plaintiff, JOAN A, ELMORE,by and through her attorneys, CLIFFORD

 LAW OFFICES, complaining of Defendant, MURRAY BROS,LLC,stating as follows:

 1.      On and before April 29,2018,Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

 2,      On April 29,2018,Defendant, MURRAY EROS,LLC,was a transport company doing

 business interstate.

 3.     On April 29, 2018,at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC,by

 and through its agent and/or employee Defendant,JIMMIE DALE COX,owned a 2014 Peterbilt

 Truck heading in a northbound direction on Interstate 55 at or near milepost 102.

 4.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY EROS,LLC,by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,operated a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 5.      On April 29, 2018,at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC,by

 and through its agent and/or employee Defendant, JilvfMIE DALE COX,maintained a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.




                                                   8




                                                                                                  Exhibit A
             3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH               # 1-2
                         # 1-2 Page 11 of 64Page 9 of 30




  6.     On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,I.,LC, by

  and through its agent and/or employee Defendant, JIMMIE DALE COX, managed a 2014

  Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

  7.     On April 29, 2018, at approximately 5;34 p,m., Defendant, MURRAY BROS,LLC, by

  and through Its agent and/or employee Defendant, JIMMIE DALE COX,controlled a 2014

  Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

  8.     On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J, KNOLL owned, operated,

  maintained, managed, and controlled a 2017 Kin Sedona in a northbound direction on Interstate

  55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck owned, operated;

  maintained, managed, and controlled by Defendants, MURRAY BROS,LLC,and JIMMIE

  DALE COX.

 9,      On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON,operated

  a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front ofthe 2017 Kin Sedona operated by TIMOTHY J. KNOLL.

  10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JOAN A.ELMORE,was

 passenger In the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

  1 1.   At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained,

 managed, and controlled by Defendants, MURRAY BROS, LLC and JIMMIE DALE COX,

 collided with the rear ofthe 2017 Kin Sedona operated by TIMOTHY J. KNOLL.

 12.     At the time and place aforesaid, because of the impact between the vehicle being

 operated by Defendants, MURRAY BROS,LLC,and JIMMIE DALE COX,and the vehicle

 being driven by TIMOTHY J. KNOLL, the vehicle being driven by TIMOTHY J. KNOLL

 col!Ided with the rear end ofthe vehicle being operated by the Plaintiff, JULIE A, SWANSON,




                                                                                                  Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   121-2
                                      of 64Page 10 of 30




 13,     On April 29,2018, Defendant, MURRAY BROS,LLC, by and through its agent and/or

 employee, Defendant, JIMMIE DALE COX,owed a duty of care to operate its motor vehicle in

 a reasonably safe mariner.

 14.     At the time and place aforesaid, Defendant, MURRAY BROS,LLC, by and through its

 agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

         a)      Operated, managed, maintained, controlled and drove a motor vehicle into a
                 collision with the rear end of the motor vehicle then and there operated by the
                 Plaintiff;
         b)      Operated Its motor vehicle without keeping a proper and sufficient lookout;
         c)      Proceeded at a speed greater then reasonable and proper with regard to traffic
                 conditions and the 1160 of the highway, or which endangered the safety of persons
                 or property,in violation of Illinois Compiled Statutes, 625 ILCS 5/11-401;
         d)      Failed to decrease speed to avoid colliding with another vehicle, in violation of
                 Illinois Compiled Statutes, 625 ILCS 5/11-601; and
         e)      Followed Plaintiff's vehicle more closely than was reasonable and prudent,in
                 violation ofIllinois Compiled Statutes,625 ILCS 5/11-710,

 15.     As a direct and proximate result of one or more ofthe aforesaid negligent acts and/or

 omissions ofDefendant, MURRAY BROS,LLC,Plaintiff, JOAN A. ELMORE,sustained

 injuries of a personal, permanent, and pecuniary nature,

         WHEREFORE,Plaintiff, JOAN A. ELMORE,prays that judgment be entered against the

 Defendant, MURRAY BROS, LLC,for an amount exceeding FIFTY THOUSAND DOLLARS

(S50,000.00).


          COUNT V — NEGLIGENCE MAIM DALE cox • JOAN A.ELMORE

         NOW COMES Plaintiff, JOAN A.ELMORE,by and through her attorneys, CLIFFORD

 LAW OFFICES,complaining of Defendant, JIMMIE DALE COX,stating as follows:

 1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois,

                                                   10




                                                                                                     Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   131-2
                                      of 64Page 11 of 30




 3.      On April 29, 2018, at approximately 5:34 p.m., Defendant., JIMMIE DALE COX,owned

 a 2014 Peterbilt Truck heading in a northbound direction on Interstate 55 at or near milepost 102.

 4.      On April 29, 2018,at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 operated a 2014 Peterbilt Thick in a northbound direction on Interstate 55 at or near milepost

 102,

 5.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 maintained a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

 6.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 managed a 2014 Peterbilt Truck in a northbound direction on Interstate 5$ at or near milepost

 102,

 7.      On April 29, 2018,at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 controlled a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 1.02.

 B.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front ofthe 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendant, JIMMIE DALE COX.

 9,      On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kia Sedona operated by TIMOTHY J, KNOLL.

 10.     On April 29, 2018, at approximately 3:34 p.m., Plaintiff, JOAN A. ELMORE,was a

 passenger in the 2013 Chevrolet operated by Plaintiff; JULIE A.SWANSON.


                                                 11




                                                                                                      Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   141-2
                                      of 64Page 12 of 30




 11,    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained,

 managed,and controlled by Defendant, JIMMIE DALE COX,collided with the rear of the 2017

 Kia Sedona being operated by TIMOTHY J. KNOLL

 12.    At the time and place aforesaid, because of the impact between the vehicle being

 operated by Defendant, JIMMIE DALE COX,and the vehicle being driven by TIMOTHY J.

 KNOLL,the vehicle being driven by TIMOTHY 3. KNOLL collided with the rear end ofthe

 vehicle being operated by the Plaintiff, JULIE A. SWANSON.

 13.     On April 29, 2018, Defendant, JIMMIE DALE COX,owed a duty of care to operate his

 motor vehicle in a reasonably safe manner,

 14.     At the time and place aforesaid, Defendant, JIMMIE DALE COX,was negligent in one

 or more of the following respects;

        a)      Operated, managed, maintained, controlled and drove a motor vehicle into a
                collision with the rear end dale motor vehicle then and there operated by the
                Plaintiff;
        b)      Operated his motor vehicle without keeping a proper and sufficient lookout;
        c)      Proceeded at a speed greater than reasonable and proper with regard to truffle
                conditions and the use ofthe highway,or which endangered the safety of persons
                or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11.601;
        d)      Failed to decrease speed to avoid colliding with another vehicle, in violation of
                Illinois Compiled Statutes, 625 ILCS 5/11-601; and
        e)      Followed Plaintiff's vehicle more closely than was reasonable and prudent, In
                violation ofIllinois Compiled Statutes,625 ILCS 5/11..710,

 15.    As a direct and proximate result ofone or more of the aforesaid negligent acts and/or

 omissions ofDefendant, JIMMIE DALE COX,Plaintiff, JOAN A.ELMORE,sustained injuries

 ofa personal, permanent, and pecuniary nature,

        WHEREFORE,Plaintiff, JOAN A.ELMORE,prays that judgment be entered against the
 Defendant, nivrMIE DALE COX,for an amount exceeding FIFTY THOUSAND DOLLARS

(S50,000.00).


                                                12




                                                                                                    Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   151-2
                                      of 64Page 13 of 30




      WU NT VI — ylcoloustI6,13ILITy — PIRAMAL                              LU     :
                                                                                   e          1A
                                              ELMORE
         NOW COMES Plaintiff; JOAN A.ELMORE,by and through her attorneys, CLIFFORD

 LAW OFFICES, complaining of Defendant,PIRAMAL GLASS-USA,Inc., stating:

 1,      On and before April 29,2018,Interstate 55 was a public highway generally running in a

 n.orthisouth direction at or near milepost 102 in the State of Illinois.

 2,      On Apri129,2018, Defendant,PIRAMAL GLASS-USA,Inc„ was a company that

 specialized in glass bottling and transported its materials interstate and did business in the

 County of Cook, State of Illinois.

 3.      On April 29, 2018,at approximately 5:34,p,m., Defendant,PIRAMAL GLASS-USA,
 Inc,, by and through its agent and/or employee Defendant, JIMMIE DALE COX, operated a

 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 4.      On April 29, 2018,at approximately 5:34 p.m., Defendant,PIRAMAL GLASS-USA,

 Inc., by and through its agent and/or employee Defendant,JIMMIE DALE COX,managed a

 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 5.      On April 29, 2018, at approximately 5:34 p.m., Defendant, PIRAMAL GLASS-USA,

 Inc., by and through its agent and/or employee Defendant, JIMMIE DALE COX,controlled a

 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 6.      On April 29, 2018,at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck operated, managed,

 and controlled by Defendants, PIRAMAL GLASS-USA, Inc, and JIMMIE DALE COX,




                                                   13




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   161-2
                                      of 64Page 14 of 30




 7.     On April 29, 2018,at approximately 534 p.m., Plaintiff, JULIE A. SWANSON,operated

 e 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kia Sedona operated by TIMOTHY ,L KNOLL,

 8.     On April 29,2018,at approximately 5:34 p.m., Plaintiff, JOAN A.ELMORE,was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

 9.     At the time and place aforesaid,the 2014 Peterbilt operated, managed, and controlled by

 Defendants, PIRAMAL GLASS-USA, Inc. and JIMMIE DALE COX,collided with the rear of

 the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

 10.    At the time and place aforesaid, because ofthe impact between the vehicle being

 operated by Defendants,PIRAMAL GLASS-USA,Inc. and JIMMIE,DALE COX,and the

 vehicle driven by TIMOTHY J. KNOLL,the vehicle being driven by TIMOTHY J. KNOLL

 collided with the rear end ofthe vehicle being operated by the Plaintiff, JULIE A. SVVANS011.

 11.     On April 29, 2018,Defendant, PIRAMAL GLASS-USA,Inc., by and through its agent

 and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor

 vehicle in a reasonably safe manner,

 12.    At the time and place aforesaid, Defendant, PIRAMAL GLASS-USA, Inc., by and

 through its agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or

 more of the following respects;

        a)     Operated, managed, maintained, controlled, and drove a motor vehicle Into a
               collision with the rear end ofthe motor vehicle then and there operated by the
               Plaintiff',
        b)     Operated its motor vehicle without keeping a proper and sufficient lookout;
        c)     Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway, or which endangered the safety of persons
               or property,in violation ofIllinois Compiled Statutes, 625 ILCS 5/11-601;
        d)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
               Illinois Compiled Statutes, 625 11,CS 5/11-601; and


                                                14




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   171-2
                                      of 64Page 15 of 30




         e)     Followed Plaintiffs vehicle more closely than was reasonable and prudent, in
                violation ofIllinois Compiled Statutes, 625 ILCS 5/11-710.

 12„     As a direct and proximate result of one or more of the aforesaid negligent acts and/or

 omissions of Defendant,PIRAMAL GLASS-USA,Inc., Plaintiff, JOAN A.ELMORE,sustained

 injuries of a personal, permanent, and pecuniary nature,

         WHEREFORE,Plaintiff,JOAN A.ELMORE,prays thatjudgment be entered against the

Defendant,PIRAMAL GLASS-USA,Inc„ for an amount exceeding FIFTY THOUSAND

DOLLARS($50,000.00).


       COUNT        -       ARMIN I4ABILITY iVr UR RAY 0 ,1/LC BOBERT G.
                                                       108
                                       ELM,P11,E

        NOW COMES Plaintiff, ROBERT G.ELMORE,by and through her attorneys,

CLIFFORD LAW OFFICES,complaining of Defendant, MURRAY BROS, LLC,stating:

 1.      On and before April 29,2018, Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29,2018, Defendant, MURRAY BROS,LLC, was a transport company doing

 business interstate.

3,      On April 29, 2018, at approximately 5:34 p.m„ Defendant, MURRAY BROS,LLC,by

and through its agent and/or employee Defendant, JIMMIE DALE COX,owned a 2014 Peterbilt

Truck heading in a northbound direction on Interstate 55 at or.near milepost 102.

4.      On April 29,2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

and through its agent and/or employee Defendant, JIMMIF, DALE COX,operated a 2014

Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,




                                                   I5




                                                                                                  Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   181-2
                                      of 64Page 16 of 30




 5.      On April 29, 2018, at approximately 5134 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, illvitellE DALE COX, maintained a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 6.      On April 29, 2018, at approximately. 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX, managed a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 7.      On April 29,2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,controlled a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 8,      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J, KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kin Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front ofthe 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendants, MURRAY BROS,LLC, and JIMMIE

 DALE COX

 9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 i mmediately in front of the 2017 Kin Sedalia operated by TIMOTHY J. KNOLL.

 10.    On April 29,2018, at approximately 5;34 pan., Plaintiff, ROBERT O. ELMORE, was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A.SWANSON,

 11.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained,

 managed, and controlled by Defendants, MURRAY BROS,LLC,and JIMMIE DALE COX,

collided with the rear of the 2017 Kin Sedona operated by TIMOTHY J. KNOLL.




                                                 1G




                                                                                                 Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   191-2
                                      of 64Page 17 of 30




12,    At the time arid place aforesaid, because of the impact between the vehicle being

operated by Defendants, MUR,RAY BROS,LLC,and JIMMIE DALE COX,and the vehicle

being driven by TIMOTHY J, KNOLL,the vehicle being driven by TIMOTHY J. KNOLL

collided with the rear end ofthe vehicle being operated by the Plaintiff, JULIE A. SWANSON.

13.     On April 29,2018,Defendant, MURRAY BROS,LLC,by and through its agent and/or

employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate its motor vehicle in

a reasonably safe manner,

14.    At the time and place aforesaid, Defendant, MURRAY BROS,LIC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent in one or more of the

following respects:

       a)     Operated, managed, maintained, controlled and drove a inotor vehicle into a
              collision with the rear end of the motor vehicle then and there operated by the
              Plaintiff;
       b)     Operated its motor vehicle without keeping a proper and sufficient lookout;
       0)     Proceeded at a speed greater than reasonable and proper with regard to traffic
              conditions and the use of the highway,or which endangered the safety of persons
              or property,in violation of Illinois Compiled Statutes,623 ILCS 5/11.601;
       d)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
              Illinois Compiled Statutes, 625 ILCS 5/1 1.601; and
       e)     Followed Plaintiffs vehicle more closely than was reasonable and prudent, in
              violation ofIllinois Compiled Statutes, 625 ILCS 5/11-710,

15.    As a direct and proximate result ofone or more ofthe aforesaid negligent acts and/or

omissions of Defendant, MURRAY BROS, LLC, Plaintiff, ROBERT G.ELMORE,sustained

injuries ofa persona], permanent, and pecuniary nature.

       WHEREFORE,Plaintiff, ROBERT Cl. ELMORE,prays that judgment be entered against

the Defendant, MURRAY BROS,LLC,for an amount exceeding FIFTY THOUSAND

DOLLARS ($50,000.00).




                                               17




                                                                                                  Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   201-2
                                      of 64Page 18 of 30




        COUNT VIII - NEGLIGENCE JIMMIE DALE COS,- ROBEK G. ELMORE

         NOW COMES Plaintiff, ROBERT 0.ELMORE,by and through her attorneys,

 CLIFFORD LAW OFFICES,complaining of Defendant, JIMMIE DALE COX,stating as

follows:

 1.      On arid before April 29,2018,Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

 3.      On April 29,2018, at approximately 5:34 p.m„ Defendant, JIMMIE DALE COX,owned

 a 2014 Peterbilt Truck heading in a northbound direction on Interstate 55 at or near milepost 102,

 4,      On April 29,2018,at approximately 5:34 pan„ Defendant, Invimis DALE COX,

 operated a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

5.       On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 maintained a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

6.       On April 29, 2018, at approximately 5:34 p.m., Defendant, YIMIvIIE DALE COX,

 managed a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

7.       On April 29,2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

controlled a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

8.      On April 29,2018, at approximately 5;34 p.m., TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound dirootion on Interstate




                                                   t8




                                                                                                      Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   211-2
                                      of 64Page 19 of 30




 55 at or near milepost 102 immediately in aont of the 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendant, JIMMIE DALE COX,

 9,     On April 29,2018,at approximately 5:34 p.m.,Plaintiff, JULIE A,SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kia Sedona operated by TIMOTHY I. KNOLL,

 10,    On April 29,2018, at approximately 5:34 p.m.., Plaintiff, ROBERT O.EI.MORE, was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

 1 1.    At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained,

 managed,and controlled by Defendant, JIMMIE DALE COX,collided with the rear ofthe 2017

 Kia Sedona being operated by TIMOTHY 3, KNOLL,

 12,    At the time and place aforesaid, because ofthe impact between the vehicle being

 operated by Defendant, JIMMIE DALE COX,and the vehicle being driven by TIMOTHY J.

 KNOLL,the vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the

 vehicle being operated by the Plaintiff, JULIE A. SWANSON,

 13,     On April 29,2018,Defendant,JIMMIE DALE COX,owed a duty of care to operate his

 motor vehicle in a reasonably safe manner,

 14.    At the time and place aforesaid, Defendant, JIMMIE DALE COX,was negligent in one

 or more of the following respects:

        a)      Operated, managed, maintained, controlled and drove a motor vehicle into a
                collision with the rear end of the motor vehicle then and there operated by the
                Plaintiff;
        b)      Operated his motor which; without keeping ea proper and sufficient lookout;
        c)      Proceeded at a speed greater than reasonable and proper with regard to traffic
                conditions and the use of the highway, or which endangered the safety of persons
                or property,in violation of Illinois Compiled Statutes, 625 ILCS 5/11”601;
        d)      Failed to decrease speed to avoid colliding with another vehicle,in violation of
                Illinois Compiled Statutes, 625 ILCS 5/11-601; and


                                                 19




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   221-2
                                      of 64Page 20 of 30




         c)      Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
                 violation of Illinois Compiled Statutes, 625 ILCS 5/11-710.

 15.     As a direct and proximate result of one or more ofthe aforesaid   negligent acts and/or

omissions ofDefendant, JIMMIE DALE COX,Plaintiff, ROBERT G. ELMORE,sustained

 Injuries of a personal, permanent, and pecuniary nature.

         WHEREFORE,Plaintiff, ROBERT G.ELMORE,prays that judgment be entered against

the Defendant, JIMMIE DALE COX,for an amount exceeding FIFTY THOUSAND DOLLARS

($50,000.00).

  COUNT IX —'VICARIOUS LIAR ITY PIRAMA G A
                                               LMORE
         NOW COMES Plaintiff, ROBERT 0.ELMORE,by and through his attorneys,

 CLIFFORD LAW OFFICES,complaining of Defendant, PLRAMAL GLASS-USA,Inc., stating:

 I.     'On and before April 29,2018, Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

2.       On April 29,2018, Defendant,PERA.MAL GLASS-USA,Inc., was a company that

specialized in glass, bottling and transported its materials interstate and did business in the

 County of Cook,State of Illinois,

3.       On April 29,2018, at approximately 5:34 p.m., Defendant,P1RAMAL GLASS-USA,

Inc., by and through its agent and/or employee Defendant, JIMMIE DALE COX,operated a

20]4 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

4.       On April 29,2018, at approximately 5:34 p.m., Defendant,PIRAMAL GLASS-USA,

 Inc., by and through Its agent and/or employee Defendant, JIMMIE DALE COX,managed a

2014 Peterbitt Truck in a northbound direction on Interstate 55 at or near milepost 102.




                                                   20




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   231-2
                                      of 64Page 21 of 30




5,      On April 29,2018, at approximately 5:34 p.m„ Defendant,PIRAMAL GLASS-USA,

 Inc., by and through its agent and/or employee Defendant, JIMIvIIE DALE COX,controlled a

2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

6.      On April 29,2018, at approximately 5:34 p.m.,TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck operated, managed,

 and controlled by Defendants,PIRAMAL GLASS-USA, Inc. and JIMMIE DALE COX.

 7.     On April 29,2018, at approximately 5:34 p.m., Plaintiff, JULIE A,SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

8,      On April 29,2018, at approximately 5:34 p.m., Plaintiff, ROBERT G. ELMORE,was a

passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A.SWANSON,

9.      At.the time and place aforesaid, the 2014 Peterbilt operated, managed, and controlled by

Defendants, PIRAMAL GLASS-USA,Inc. and JIMMIE DALE COX,collided with the rear of

the 2017 Kia Sedona operated by TIMOTHY J. KNOLL.

 10.    At the time and place aforesaid, because ofthe impact between the vehicle being

 operated by Defendants,PIRAMAL GLASS-USA,the, and JIMMIE DALE COX,and the

 vehicle driven by TIMOTHY J. KNOLL,the vehicle being driven by TIMOTHY J. KNOLL

collided with the rear end ofthe vehicle being operated by the Plaintiff, JULIE A.SWANSON,

 1 1.    On April 29, 2018, Defendant, I'IRAMAL GLASS-USA, Inc., by and through its agent

and/or employee, Defendant, JIMMIE DALE COX, owed a duty of care to operate Its motor

 vehicle in a reasonably safe manner.




                                                21




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   241-2
                                      of 64Page 22 of 30




 11     At the time and place aforesaid, Defendant,PIRAMAL GLASS USA,Inc., by and

 through Its al ent.andior employee, Defendant, JIlvIMIE DALE COX, was negligent in one or

 more of the following respects:

        a)     Operated, managed, maintained, controlled, and drove a motor vehiole into a
               collision with the rear end of the motor vehicle then and there operated by the
               Plaintiff;
        b)     Operated its motor vehicle without keeping a proper and sufficient lookout;
        c)     Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway,or which endangered the safety of persons
               or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
        d)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
               Illinois Compiled Statutes, 625 ILCS 5/11-601; and
        c)     Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
               violation of Illinois Compiled Statutes, 625 ILCS 5/13-710,

 12,    As a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions ofDefendant,PIRAMAL GLASS-USA,Inc., Plaintiff, ROBERT G. ELMORE,

sustained injuries ofa personal, permanent, and pecuniary nature,

        WHEREFORE,Plaintiff, ROBERT G. ELMORE,prays thatjudgment be entered against

the Defendant, PIRAMAL GLASS-USA, hie., for an amount exceeding FIFTY THOUSAND

DOLLARS 050,000.00).

 COUNT X — VICARIOUS IJABILITY MURRA Y BROS,LkC MAIVQ/1 SWANS(
                                                             „

        NOW COMES Plaintiff, JULIE A.SWANSON,as Mother and Next of Friend of

MADISON SWANSON,by and through her attorneys, CLIFFORD LAW OFFICES,

complaining of Defendant, MURRAY BROS, LI,C, stating as follows:

 1.     On and before April 29, 2018, Interstate 55 was a public highway generally running in a

north/south direction at or near milepost 102 in the State of Illinois.

2.      On April 29, 2018, Defendant, MURRAY BROS,LLC, was a transport company doing

business interstate.


                                                 22




                                                                                                   Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   251-2
                                      of 64Page 23 of 30




 3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC,by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,owned a 2014 Peterbilt

 Truck heading in a northbound direction on Interstate 55 at or near milepost 102,

 4.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, 3IMMIE DALE COX,operated a 2014

 Peterbilt Truck in a northbound direction on Interstate 5.5 at or near milepost 102.

 5.      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX, maintained a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 6,      On April 29, 2018, at approximately 5:34 p.m., Defendant, MURRAY BROS, LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,managed a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 7.      On April 29, 2018,, at approximately 5:34 p.m., Defendant, MURRAY BROS,LLC, by

 and through its agent and/or employee Defendant, JIMMIE DALE COX,controlled a 2014

 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 8.      On April 29, 2018, at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kin Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendants, MURRAY BROS,LLC and JIMIvilE

 DALE COX.

 9,      On April 29, 2018, at approximately 5:34 p.m.,Plaintiff, JULIE A. SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 5.5 at milepost 102

 immediately in front of the 2017 Kia Sedona operated by TIMOTHY 1 KNOLL.


                                                  23




                                                                                                 Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   261-2
                                      of 64Page 24 of 30




 10.    On April 29, 2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON, Was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

 1 1.   At the time and place aforesaid,the 2014 Peterbilt owned, operated, maintained,

 managed, and controlled by Defendants, MURRAY BROS, LLC,and JIMMIE DALE COX,

collided with the rear of the 2017 Kia Sedona being operated by TIMOTHY J. KNOLL

 12.    At the time and place aforesaid, because ofthe impaet between the vehicles being

operated by Defendants, MURRAY BROS,LLC,and JIMMIE DALE COX., and the vehicle

 being driven by TIMOTHY J. KNOLL,the vehiele being-driven by TIMOTHY J, KNOLL

collided with the rear end of the vehicle being operated by the Plaintiff, JULIE A. SWANSON,

 1 3.   On April 29, 2018,Defendant, MURRAY BROS, LLC, by and through its agent and/or

employee, Defendant, JIMMIE DALE COX,owed a duty of care to operate its motor vehicle in

a reasonably safe manner,

 14.    At the time and place aforesaid;Defendant, MURRAY BROS, LLC, by and through its

agent and/or employee, Defendant, JIMMIE DALE COX, was negligent In one or more of the

following respects;

        a)     Operated, managed, maintained, controlled and drove a motor vehicle into a
               collision with the rear and of the motor vehicle then and there operated by the

        b)     Operated its motor vehicle without keeping a proper and sufficient lookout;
        e)     Proceeded at a speed greater than reasonable and proper with regard to traffic
               conditions and the use of the highway, or which endangered the safety of persons
               or property,in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
        d)     Failed to decrease speed so as to avoid colliding with another vehicle, In violation
               of Illinois Compiled Statutes, 625 II,CS 5/11-601; and
        e)     Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
               violation of Illinois Compiled Statutes, 625 ILCS 5/11-710,




                                                2.4




                                                                                                      Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   271-2
                                      of 64Page 25 of 30




 15.     As a direct and proximate result ofone or more of the aforesaid negligent acts and/or

 omissions of Defendant, MURRAY BROS, LLC, Plaintiff MADISON SWANSON,sustained

 injuries of a personal, permanent,and pecuniary nature.

         WHEREFORE,Plaintiff, JULIE A.SWANSON,as Mother and Next of Friend of

 MADISON SWANSON,prays that judgment be entered against the Defendant, MURRAY

 BROS,LLC,for an amount exceeding FIFTY THOUSAND DOLLARS($50,000.00).

        COUNT XI — inquGuNcg - apoliz VALE COX -_1
                                                 (1ADISON SWANSON
         NOW COMES Plaintiff, JULIE A.SWANSON,as Mother and Next of Friend of

 MADISON SWANSON,by and through her attorneys, CLIFFORD LAW OFFICES,

 complaining ofDefendant, JIMMIE DALE COX,stating as follows:

 1.      On and before April 29, 2018, Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

 3.      On April 29, 2018, at approximately 5:34 p.m., Defendant, JIMIvilE DALE COX, owned

 a 2014 Feterbilt Truck heading in a northbound direction on Interstate 55 at or near milepost 102.

 4.      On April 29,2018,at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 operated a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

 5.      On April 29,2018, at approximately 5:34 pan, Defendant, JIMMIE DALE COX,

 maintained a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

 6.      On April 29,2018, at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 managed a 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.


                                                   25




                                                                                                      Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   281-2
                                      of 64Page 26 of 30




 7,     On April 29, 2018,at approximately 5:34 p.m., Defendant, JIMMIE DALE COX,

 controlled a 2014 Poterbilt Truck in a northbound direction on Interstate 55 at or near milepost

 102.

 8.     On April 29, 2018,at approximately 5:34 p.m., TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 KIa Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck owned, operated,

 maintained, managed, and controlled by Defendant, JIMMIE DALE COX.

 9.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A. SWANSON,operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kin Sedona operated by TIMOTHY J, KNOLL.

 10.    On April 29,2018, at approximately 5:34 p.m., Plaintiff, MADISON SWANSON,was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A,SWANSON.

 1 1.   At the time and place aforesaid, the 2014 Peterbilt owned, operated, maintained,

 managed, and controlled by Defendant, JIMMIE DALE COX,collided with the rear ofthe 2017

 Kin Sedona being operated by TIMOTHY J. KNOLL.

 12,    At the time and place aforesaid, because of the impact between the vehicle being

 operated by Defendant., JIMMIE DALE COX,and the vehicle being driven by TIMOTHY J.

 KNOLL,the vehicle being driven by TIMOTHY J. KNOLL collided with the rear end of the

 vehicle being operated by the Plaintiff, JULIE A. SWANSON,

 13.     On April 29, 2018,Defendant, JIMMIE DALE COX,owed a duty of care to operate his

 motor vehicle in a reasonably safe manner.

 14,    At the time and place aforesaid, Defendant, JIMMIE DALE COX,was negligent in one

 or more of the following respects:


                                                 26




                                                                                                    Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   291-2
                                      of 64Page 27 of 30




        a)      Operated, managed, maintained, controlled and drove a motor vehicle into a
                collision with the rear end ofthe motor vehicle then and there operated by the
                Plaintiff;
        b)      Operated his motor vehicle without keeping a proper and sufficient lookout;
        c)      Proceeded at a speed greater than reasonable and proper with regard to traffic
                conditions and the use of the highway,or which endangered the safety of persons
                or property, in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
         d)     Failed to decrease speed to avoid colliding with another vehicle, in violation of
                Illinois Compiled Statutes, 625 ILCS 5/11-601; and
        e)      Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
                violation of Illinois Compiled Statutes,625 ILCS 5/11-710,

 14.     As a direct and proximate result ofone or more of the aforesaid negligent acts and/or

 omissions of Defendant, JIMMIE DALE COX,Plaintiff, MADISON SWANSON,sustained

 injuries of a personal, permanent, and pecuniary nature,

         WHEREFORE,Plaintiff, JULIE A. SWANSON,as Mother and Next of Friend of

 MADISON SWANSON,prays that judgment be entered against the Defendant,,TIMIvIIE DALE

 COX,for an amount exceeding FIFTY THOUSAND DOLLARS ($50,000,00),

   COUNT XII — VICARIOUS LIAIILIATY PIRA,                   — VIADISON
                                        ,IVUL GLASS-USA.Lae,)
                                 SWANSON

        NOW COMES Plaintiff, JULIE A,SWANSON,as Mother anti Next ofFriend of

 MADISON SWANSON,by and through her attorneys, CLIFFORD LAW OFFICES,

 complaining of Defendant,PIRAIVIAL GLASS-USA,Inc., stating as follows:

 1.      On and before April 29, 2018,Interstate 55 was a public highway generally running in a

 north/south direction at or near milepost 102 in the State of Illinois.

 2.      On April 29, 2018, Defendant, PIRA1VIAL GLASS-1JSA,Inc., was a company that

 specialized in glass bottling and transported its materials interstate and did business in the

 County of Cook, State of Illinois.




                                                   27




                                                                                                    Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   301-2
                                      of 64Page 28 of 30




 3.     On April 29,2018, at approximately 5:34 p.m,, Defendant,PIRAMAL GLASS-USA,

 Inc„ by and through its agent and/or employee Defendant, JIMMIE DALE COX,operated a

 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102.

 4.     On April 29,2018, at approximately 5:34 p.m„ Defendant,PIRAMAL GLASS-USA,

 Inc,, by and through its agent and/or employee Defendant, JIMMIE DALE COX, managed a

 2014 Peterbilt Truck in a northbound direction on Interstate 55 at or near milepost 102,

 5.     On April 29,2018,at approximately 5:34 p.m„ Defendant,PIRAMAL GLASS-USA,

 Inc,, by and through its agent and/or employee Defendant, JIMMIE DALE COX, controlled a

 2014 Peterbilt Truck hi a northbound direction on Interstate 55 at or near milepost 102,

 6.     On April 29,2018, at approximately 5;34 p.m„ TIMOTHY J. KNOLL owned, operated,

 maintained, managed, and controlled a 2017 Kia Sedona in a northbound direction on Interstate

 55 at or near milepost 102 immediately in front of the 2014 Peterbilt Truck operated, managed,

 and controlled by Defendants,PIRAMAL GLASS-USA,Inc, and JIMMIE DALE COX.

 7.     On April 29, 2018, at approximately 5:34 p.m., Plaintiff, JULIE A, SWANSON, operated

 a 2013 Chevrolet Traverse in a northbound direction on Interstate 55 at milepost 102

 immediately in front of the 2017 Kia Sedoria operated by TIMOTHY 3, KNOLL,

 8.     On April 29, 2018, at approximately 5:34 p.m,, Plaintiff, MADISON SWANSON,was a

 passenger in the 2013 Chevrolet operated by Plaintiff, JULIE A. SWANSON.

 9.     At the time and place aforesaid,the 2014 Peterbilt operated, managed, and controlled by

 Defendants, PIRAMAL GLASS-USA, Inc. and JIMMIE DALE COX,collided with the rear of

 the 2017 Kia Sedona operated by TIMOTHY 3. KNOLL.

 10.    At the time and place aforesaid, because of the impact between the vehicle being

 operated by Defendants, VIRAMAL GLASS-USA,Inc. and JIMMIE DALE COX,and the


                                                 28




                                                                                                  Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   311-2
                                      of 64Page 29 of 30




 vehicle driven by TIMOTHY J. KNOLL,the vehicle being driven by TIMOTHY J, KNOLL

 collided with the rear end of the vehicle being operated by the. Plaintiff, JULIE A. SWANSON.

 11,     On April 29,2018, Defendant,PIRAMAL GLASS-USA,Inc., by and through its agent

 and/or employee, Defendant, JIMMIE DALE COX,owed a duty of care to operate Its motor

 vehicle in a reasonably safe manner.

 12.    At the time and place aforesaid, Defendant,PIRAMAL GLASS-USA,Inc., by and

 through its agent and/or employee, Defendant,JIMMIE DALE COX,was negligent in one or

 more ofthe following respects:

        a)      Operated, managed, maintained, controlled, and drove a motor vehicle into a
                collision with the rear end ofthe motor vehicle then and there operated by the

        b)      Operated its motor vehicle without keeping a proper and sufficient lookout;
        c)      Proceeded at a speed greater than reasonable and proper with regard to traffic
                conditions and the use of the highway, or which endangered the safety of persons
                or property,in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
        d)      Failed to decrease speed to avoid colliding with another vehicle, in violation of
                Illinois Compiled Statutes, 625 ILCS 5/11-601; and
        e)      Followed Plaintiff's vehicle more closely than was reasonable and prudent, in
                violation of Illinois Compiled Statutes,625 ILCS 5/11.710.

 12.    As a direct and proximate result of one or more ofthe aforesaid negligent acts and/or

 omissions of Defendant, PIRAMAL GLASS-USA,Inc., Plaintiff, MADISON SWANSON,

 sustained injuries of a personal, permanent, and pecuniary nature,

        WHEREFORE,Plaintiff, JULIE A. SWANSON,as Mother and Next of Friend of

 MADISON SWANSON,prays thatjudgment be entered against the Defendant,PIRAMAL

 GLASS-USA,Inc., for an amount exceeding FIFTY THOUSAND DOLLARS ($50,000.00),




                                                29




                                                                                                    Exhibit A
            3:19-cv-03220-SEM-TSH
3:19-cv-03220-SEM-TSH   # 1-2 Page #
                                   321-2
                                      of 64Page 30 of 30




                                                          --".•.'31
                                 AitOrneys for Plainiffr"--

 Sean13.•Driseoll
 CLIFFORD LAW OFFICES,P.C.
 120 North LaSalle Ste©t
 31.'' Floor
 Chkagn, IL 606102
(312) S99-9090
 Firm I.D. No. 32640
 SPD@CliffordLaw.com




                                    30




                                                                      Exhibit A
